USCA11 Case: 20-13708        Date Filed: 02/25/2022   Page: 1 of 3




                                            [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                            No. 20-13708
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
versus
ERIC RAYONN ROWLS,
a.k.a. “E.”,
a.k.a. Eric Rannon Rowls,


                                            Defendant-Appellant.
USCA11 Case: 20-13708         Date Filed: 02/25/2022      Page: 2 of 3




2                       Opinion of the Court                  20-13708

                     ____________________

           Appeal from the United States District Court
               for the Northern District of Florida
            D.C. Docket No. 4:09-cr-00016-RV-MAF-1
                    ____________________

Before WILLIAM PRYOR, Chief Judge, JORDAN, and NEWSOM, Circuit
Judges.
PER CURIAM:
       This appeal returns to us after the district court determined
on remand that Eric Rowls was entitled to an extension of time to
appeal the denial of his motion to reconsider the order denying his
motion for compassionate release. See Fed. R. App. P. 4(b)(4).
Rowls argues that the district court erred by denying his motion to
reconsider because it failed to allow him to reply to the brief op-
posing his motion for compassionate release. Rowls also argues, for
the first time, that the district court erred by determining that it
was constrained by the policy statements in Section 1B1.13 of the
Sentencing Guidelines. See 18 U.S.C. § 3582(c)(1)(A)(i). We affirm.
       We review the denial of a motion to reconsider a judgment
for abuse of discretion. Arthur v. King, 500 F.3d 1335, 1343 (11th
Cir. 2007). “A district court abuses its discretion if it applies an in-
correct legal standard, follows improper procedures in making the
determination, or makes findings of fact that are clearly errone-
ous.” United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021)
USCA11 Case: 20-13708         Date Filed: 02/25/2022      Page: 3 of 3




20-13708                Opinion of the Court                          3

(quoting Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1267 (11th
Cir. 2019)).
       The district court did not abuse its discretion. To obtain re-
lief under Federal Rule of Civil Procedure 59(e), a movant must
identify “newly-discovered evidence or manifest errors of law or
fact.” Arthur, 500 F.3d at 1343. Rowls failed to identify any new
evidence or a manifest error in the decision to deny him relief.
Rowls sought to reply to the brief in opposition to his motion for
compassionate relief, but the local rules allow a party to file a “reply
memorandum in support of a motion” only “in extraordinary cir-
cumstances,” N.D. Fla. R. 7.1(I). A pro se litigant like Rowls is
bound by the local rules like any other litigant. See Albra v. Advan,
Inc., 490 F.3d 826, 829 (11th Cir. 2007).
       Rowls’s argument that the district court was not bound by
the policy statement in section 1B1.13 is foreclosed by precedent.
In United States v. Bryant, 996 F.3d 1243 (11th Cir. 2021), we held
that the policy statement in section 1B1.13 governs a motion for
compassionate release and that a district court cannot “develop
‘other reasons’ that might justify a reduction in a defendant’s sen-
tence.” Id. at 1248. Rowls failed to establish that an extraordinary
and compelling reason justified his early release as his medical rec-
ords evidenced that his diabetes, hypertension, and hyperlipidemia
were controlled with medication. See U.S.S.G. § 1B1.13 cmt. n.1;
Harris, 989 F.3d at 912.
      We AFFIRM the denial of Rowls’s motion to reconsider the
order denying his motion for compassionate release.